Citation Nr: 1511025	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to an increased rating for lumbosacral strain, superimposed on spina bifida occulta, evaluated as 10 percent disabling prior to March 2, 2007.

2.  Entitlement to an increased rating for lumbosacral strain, superimposed on spina bifida occulta, evaluated as 20 percent disabling beginning March 2, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to November 1973, and from July 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied a disability rating in excess of 10 percent for the lumbosacral strain disability.  A subsequent July 2007 rating decision increased the Veteran's disability rating for the lumbosacral strain disability to 20 percent disabling, retroactively effective from March 2, 2007.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In February 2008, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In May 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In September 2013, the Board remanded the Veteran's increased rating claim to obtain private medical records, Social Security Administration (SSA) disability benefits records, and a VA examination.  After that development was completed, the RO furnished an April 2014 Supplemental Statement of Case that denied the Veteran's claim for an increased rating.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board notes that, throughout the Veteran's appeal, he has argued that he is currently unemployable due to his service-connected disabilities.  In this regard, a January 2013 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, retroactively effective August 25, 2011.  The Veteran did not express disagreement with the effective date assigned the award of TDIU.  The Board finds that no action on the part of the Board is warranted.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, for the period prior to March 2, 2007, the Veteran's lumbosacral strain disability was manifested by guarding severe enough to result in an abnormal gait; but not ankylosis, vertebral body fracture, incapacitating episodes, bowel or bladder incontinence, or forward flexion of the thoracolumbar spine of 30 degrees or less. 

2.  Beginning March 2, 2007, the Veteran's lumbosacral strain disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait and abnormal spinal contour, including reversed lordosis; but not ankylosis, vertebral body fracture, incapacitating episodes, bowel or bladder incontinence, or forward flexion of the thoracolumbar spine of 30 degrees or less. 


CONCLUSIONS OF LAW

1.  Prior to March 2, 2007, the criteria for a rating of 20 percent, but no more, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014). 

2.  Beginning March 2, 2007, the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a September 2006 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has gotten worse.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  In addition, the Board notes that a May 2008 letter apprised the Veteran of how VA determines disability ratings in claims involving lumbosacral strain.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his increased rating claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, SSA disability benefits records, and employment records.  In addition, the Veteran's statements and the statements of his representative, wife, and friend, B. P., have been associated with the claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

As noted in the introduction, in September 2013 the Board remanded the Veteran's increased rating claim to obtain private medical records from S & W, SSA disability benefits records, and a VA examination.  In September 2013, the RO sent the Veteran a letter requesting that he complete an authorization to allow VA to obtain medical records from S & W or provide the records himself.  The letter informed the Veteran that VA may make a decision on his claim after 30 days if VA does not hear from him.  To date, VA has not received any response by the Veteran to the September 2013 letter.  The RO obtained the requested SSA disability benefits records and has associated them with the Veteran's claims file.  

The Veteran was provided with a new VA examination in November 2013.  The Board finds that this examination is adequate for rating purposes.  The examiner reviewed the Veteran's claims file and VA medical records, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the current severity of the Veteran's lumbosacral strain in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
The Board finds compliance with its September 2013 remand instructions, even though the RO was unsuccessful in obtaining medical records from S and W.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The request to complete an authorization did not place an onerous or unreasonable task on the Veteran.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran and his wife testified to the past and current severity of his symptoms and treatment of his lumbosacral strain.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  INCREASED RATING 
      
A.  Governing Law and Regulations Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§  4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2014).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).   


B.  Lumbosacral Strain

Here, the Veteran contends that he is entitled to a higher disability rating for his lumbosacral strain.  Historically, service connection was awarded for lumbosacral strain by a January 1974 rating decision.  A 10 percent disability rating was initially assigned, effective November 7, 1973.  The current appeal stems from February 2007 and July 2007 rating decisions that result in a current evaluation of 10 percent disabling prior to March 2, 2007, and 20 percent disabling beginning March 2, 2007.  

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

The Veteran's lumbosacral strain has been rated under Diagnostic Code 5237, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (2) and Plate V (2014).  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

1.  Period prior to March 2, 2007

For the period prior to March 2, 2007, the Veteran contends that he is entitled to a disability rating higher than 10 percent for his lumbosacral strain disability.  

SSA disability benefits records document that, on September 30, 2009, the Veteran requested disability benefits due to hearing loss, degeneration of disc and herniated disc in the lumbar back, and heart disease; however, evidence was not sufficient to support the conditions were disabling prior to March 31, 2006, when the Veteran's period of coverage ended.  No physical examination was conducted in connection with the SSA evaluation.  The only relevant medical records contained in the SSA records are reports from the VA May 2008 lumbosacral spine x-rays and September 2008 MRI of the lumbar spine, which are set forth in the next section. 

Lumbosacral spine x-rays performed in June 2006 show moderate degenerative disk disease at L2-L3 with decrease in disk height, end-plate sclerosis, and marginal anterior and posterior end-plate spurring at this level.  Heights of vertebral bodies and vertebral alignment were normal.  
 
At his October 2006 VA examination, the Veteran reported back stiffness, weakness, and constant pain at the center of his lower back that did not radiate.  He reported 10/10 pain approximately two times a year lasting one to four weeks.  The Veteran reported additional limitation of motion or functional impairment during these flare-ups; however, there were no episodes of incapacitation during the prior 12 months.  Gait was antalgic.  The Veteran's range of motion for forward flexion ended at 90 degrees, extension ended at 20 degrees, lateral flexion ended at 25 degrees bilaterally, right lateral rotation ended at 21 degrees, and left lateral rotation ended at 19 degrees, for a combined range of motion of 200 degrees.  The Veteran had an increase in pain at the end point of all movements.  Upon repetitive use, there were no additional limitations or changes that related to pain, fatigue, incoordination, weakness, or lack of endurance.  

VA treatment records during this period show continued complaints of chronic back pain and pain management.

Considering the pertinent evidence in light of the applicable criteria and resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the period prior to March 2, 2007, the Veteran's lumbosacral strain disability warranted a rating of 20 percent, but no more, as evidenced by antalgic gait.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  At no time during the period on appeal did the Veteran exhibit forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine that would warrant a 40 percent disability rating; unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating; or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating.  As noted below, additional functional limitation in terms of degrees of range of motion during flare-ups is estimated at only an additional 5 degrees.  Thus, the criteria for a rating in excess of 20 percent are not met.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.   

2.  Period beginning March 2, 2007

For the period beginning March 2, 2007, the Veteran contends that he is entitled to a disability rating higher than 20 percent for his lumbosacral strain disability.  

At his August 2007 VA examination, the Veteran reported back stiffness, weakness, and constant pain in the center of his lower back radiating into the buttocks and posterior upper legs bilaterally.  He reported 10/10 pain approximately two times a year lasting one to four weeks.  The Veteran reported additional limitation of motion or functional impairment during these flare-ups; however, there were no episodes of incapacitation during the prior 12 months.  On examination, gait was antalgic, there was tenderness of the paravertebral muscles bilaterally, normal curvature of the spine, and no spasms or guarding.  The Veteran's range of motion for forward flexion ended at 80 degrees, extension ended at 28 degrees, lateral flexion ended at 25 degrees bilaterally, left lateral rotation ended at 19 degrees, and right lateral rotation ended at 21 degrees, for a combined range of motion of 198 degrees.  The Veteran had increased pain at the end point of all movements.  Upon repetitive use, there were no additional limitations or changes that related to pain, fatigue, incoordination, weakness, or lack of endurance.  No radiculopathy was found. 

At his April 2008 VA examination in connection with his TDIU claim, the Veteran reported his back pain as a constant, mild, dull ache with pain radiating to his hips bilaterally.  He also reported severe flare-ups every two to three weeks lasting hours.  The Veteran reported having additional limitation of motion and functional impairment during these flare-ups to a moderate degree.  No spasms or guarding were present.  Tenderness was severe enough to be responsible for abnormal gait.  The Veteran's posture was stooped, but his spine was symmetrical in appearance.  Lumbar flattening and reverse lordosis was present.  Abnormal sensation was noted in the distal tips of the Veteran's toes bilaterally consistent with peripheral neuropathy.  The Veteran's range of motion for forward flexion ended at 65 degrees, extension ended at 24 degrees, left lateral flexion ended at 18 degrees, right lateral flexion ended at 20 degrees, left lateral rotation ended at 20 degrees, and right lateral rotation ended at 26 degrees, for a combined range of motion of 173 degrees.  After repetitive use, the Veteran's range of motion for forward flexion decreased to 55 degrees and extension decreased to 20 degrees, for a combined range of motion of 159 degrees.   

May 2008 x-rays of the lumbosacral spine revealed advanced disk degenerative changes involving L2-L3 with associated osteophytosis and endplate sclerosis.  Other findings included interval progression, minimal retrolisthesis of L5 on S1, and lower lumbar facet degenerative changes.

A September 2008 MRI of the lumbosacral spine showed facet hypertrophy at multiple levels.  Mild facet arthrosis was present in the mid/lower lumbar spine.  There was combination prominent posterior marginal osteophyte formation and localized annular bulging/nuclear protrusion of the peripheral aspect at L2-L3 on the right that extended into the neural foramina L2-L3 level on the right.  No lumbar spinal stenosis was noted. 

A December 2008 neurosurgical consultation shows the Veteran reported continuous back pain, numbness in both feet, and taking Tylenol or Aleve for pain on occasion.  Examination revealed a slight straightening of the lumbar lordosis.  The Veteran reported mild discomfort on lateral bending.  The prior x-rays and MRI were reviewed, and the neurosurgeon noted rather marked degenerative disease with collapse of the L2 disc space and disc bulging at L2-L3.  It was noted that the spinal canal was widely patent, no compromise or compression of the nerve roots was observed, and there was no evidence of any listhesis or instability.  The neurosurgeon commented that the Veteran's "neurological function really is near normal."  Surgical intervention was not recommended.  
 
At a January 2009 VA examination, the Veteran reported his back pain is above the belt line radiating to the right hip and described his pain as aching stiffness becoming a sharp pain with movement.  He reported taking two to three Aleve per day with moderate relief.  The Veteran reported several periods of incapacitation three to four times per year lasting for two or three days with significant limitation of motion and significant functional impairment.  The Veteran's range of motion  for forward flexion ended at 70 degrees, extension ended at 20 degrees, lateral flexion ended at 25 degrees bilaterally, and lateral rotation ended at 25 degrees bilaterally, all with mild discomfort.  The combined range of motion was 190 degrees.  No additional limitations were noted with repetitive use as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion without acute spasm, weakness, or tenderness.  Loss of normal lumbar lordosis was noted.  There was no vertebral fracture or intervertebral disc syndrome.  

At his May 2009 VA examination, the Veteran's range of motion for forward flexion ended at 50 degrees due to pain, extension ended at 20 degrees, left lateral flexion ended at 25 degrees, right lateral flexion ended at 20 degrees, left lateral rotation ended at 25 degrees, and right lateral rotation ended at 20 degrees, for a combined range of motion of 200 degrees.  After repetitive use, the Veteran experienced pain on flexion starting from the beginning to end with no further decrease.  The rest of the movements caused pain towards the end point with no further decrease.  There was moderate tenderness felt in the entire lumbar spine area.  The Veteran was diagnosed with multilevel degenerative disk disease and degenerative joint disease of the lumbar spine with no radiculopathy.

At his November 2011 VA examination, the Veteran's range of motion for forward flexion ended at 70 degrees, extension was at least 30 degrees, lateral flexion was at least 30 degrees bilaterally, and lateral rotation was at least 30 degrees bilateral, for a combined range of motion of 220 degrees.  Painful motion was noted at 70 degrees of forward flexion and 30 degrees of extension.  After repetitive use, there was no change in range of motion, except for extension was now limited to 25 degrees.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Guarding and muscle spasm of the thoracolumbar spine was present that manifested by abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner noted symptoms due to radiculopathy to the Veteran's left lower extremity and a burning sensation in both feet.  Intervertebral disc syndrome was noted, but with no incapacitating episodes in the past 12 months.  Imaging studies showed arthritis, but no vertebral fracture.

At his May 2013 Board hearing, the Veteran testified that he is in pain all of the time, has nerve damage and sharp pains down his leg, has limited motion all of the time, and his back hinders him from performing daily life activities.  He stated that he takes Tylenol for pain, but also got injections for his back at S & W.  The Veteran's wife testified that the Veteran does not sleep well and is constantly changing his position while sleeping.

At his November 2013 VA examination, the Veteran's range of motion for forward flexion ended at 70 degrees, extension was at least 30 degrees, lateral flexion was at least 30 degrees bilaterally, and lateral rotation was at least 30 degrees bilaterally, for a combined range of motion of 220 degrees.  There was no objective evidence of painful motion throughout the ranges.  The examiner noted both that repetitive-use testing showed no changes in range of motion, and that there was additional limitation in range of motion of the thoracolumbar spine following post testing and functional loss and/or functional impairment of the thoracolumbar spine was shown with contributing factors of less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner noted that minimal bending, sitting or standing for long, or walking causes flare-ups, pain, fatigability, weakness, and shooting pain to the left leg that may cause an additional 5 degrees of limitation.  Localized tenderness or pain to palpation for joints and/or soft tissue at the L4, L5, and S1 area was present.  The Veteran did not have muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  The Veteran had numbness and tingling in his left leg and both feet, but did not have bowel or bladder problems/pathologic reflexes.  There was no ankylosis of the spine or intervertebral disc syndrome.  X-rays revealed arthritis with degenerative disc disease at L3 to S1, but no vertebral fracture with loss of 50 percent or more of height.

VA treatment records during this period show continued complaints of chronic back pain and pain management.

The Board has reviewed the pertinent competent lay and medical evidence of record.  After considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness, the Board finds that, at no point during the period on appeal, did the Veteran's lumbosacral strain disability warrant a rating higher than the 20 percent rating assigned.  The Veteran met the criteria for a 20 percent rating in that forward flexion of the thoracolumbar spine ended at 50 degrees and he exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It was estimated that flare-ups would cause an additional loss of 5 degrees.  At no time beginning March 2, 2007 did the Veteran experience forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine that would warrant a 40 percent disability rating; unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating; or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.   

The Board finds further that there is no basis for staged rating of the Veteran's lumbosacral strain disability pursuant to Fenderson, as the Veteran's lumbosacral strain disability remanded relatively stable, or even improved, throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
  
C.  Other Considerations

As noted above, under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Although the Veteran was found to have intervertebral disc syndrome at his November 2011 VA examination, the Veteran did not experience any incapacitating episodes as defined by VA.  Accordingly, the diagnostic code pertaining to intervertebral disc syndrome is not applicable.

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  No bowel or bladder impairment has been documented for the Veteran during the period on appeal.  However, the Board notes that an August 2012 rating decision awarded the Veteran service connection for radiculopathy of the left lower extremity evaluated at 40 percent disabling, effective November 18, 2011.  The Veteran did not appeal this determination.  The Board notes further that, during the period beginning on March 2, 2007, the Veteran had intermittent complaints of numbness, tingling, or a burning sensation in his right foot.  However, the Board finds these subjective complaints of the Veteran are not reflected as objective neurologic abnormalities in the medical records (see November 2013 VA examination paragraphs 12.a. and d.) and are not of sufficient severity to warrant a separate evaluation.  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).   
A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected lumbosacral strain are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating of 20 percent for the period on appeal more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating for lumbosacral strain, superimposed on spina bifida occulta, of 20 percent disabling, but no more, prior to March 2, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating for lumbosacral strain, superimposed on spina bifida occulta, in excess of 20 percent disabling beginning March 2, 2007, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


